DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shioyama et al. (US 2009/0260391) in view of Kim (US 2011/0314861).
	Per claim 1, Shioyama teaches. A heat source unit for a refrigeration apparatus, comprising: a casing (i.e. “casing”, paragraph 0064 of Shioyama); a heat exchanger (i.e. 13 of Shioyama) disposed in an internal space of the casing and that performs heat 
	Regarding the disposition of the fan and above-shut-off valves member, Kim teaches an outdoor unit including 	a fan disposed in an internal space of a casing and that horizontally blows air out through a heat exchanger (i.e. see figure 1 of Kim) and an above-shut-off-valves member (i.e. see annotated figure below of figure 7 of Kim) disposed in a casing (i.e. 110c of Kim), positioned above a first (i.e. 271c-1 of Kim) and a second connection (i.e. 275c-1 of Kim), and having a vertically penetrating wiring hole (i.e. 180c of Kim), the above-shut-off valves member is a horizontal panel that is directly fastened to an internal surface of a surface panel of the casing without directly 
	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a fan disposed in an internal space of a casing and that horizontally blows air out through a heat exchanger and an above-shut-off-valves member disposed in a casing, positioned above a first and a second connection, and having a vertically penetrating wiring hole, the above-shut-off valves member is a horizontal panel that is directly fastened to an internal surface of a surface panel of the casing without directly contacting the first connection and the second connection, and that partitions the internal space of the casing in a vertical direction, and a bottommost point of the above-shut-off valves member is higher than an uppermost point of the first connection relative to a bottom surface of the casing in the vertical direction, as taught by Kim in the invention of Shioyama, in order to advantageously ease installation of refrigeration systems (i.e. paragraph 0016 of Kim).
	

	
    PNG
    media_image1.png
    454
    562
    media_image1.png
    Greyscale

	Per claim 2, Shioyama, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Shioyama, as modified, teaches the first shut off valve, the second shut off valve, the casing, and the wiring hole but fails to explicitly teach wherein the first shut-off valve and the second shut-off valve are disposed in a range of 3/4 or less of a distance from a bottom surface of the casing to the wiring hole.  However, Kim teaches having a first connection (i.e. 271c-2 of Kim) and a second connection (i.e. 275c-2 of Kim) disposed ¾ or less of a distance from a bottom surface 
	When the Kim first and second connection disposed in the range of 3/4 or less of the distance from the bottom surface of the casing to the wiring hole is combined with the first shut off valve and the second shut off valve, the casing, and the wiring hole of Shioyama, as modified, the result is first shut-off valve and the second shut-off valve are disposed in a range of 3/4 or less of a distance from a bottom surface of the casing to the wiring hole, as claimed.
	Per claim 3, Shioyama, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Shioyama, as modified, fails to explicitly teach wherein the first shut-off valve and the wiring hole do not overlap in a plan view of the casing. 
	However, Kim teaches an outdoor unit including a first liquid connection (i.e. 271C-1 of Kim) and a wiring hole (i.e. 280C of Kim) that do not overlap in a plan view of a casing (i.e. see figure 5 of Kim) for easing installation of refrigeration systems (i.e. paragraph 0016 of Kim).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a first liquid connection and a wiring hole that do not overlap in a plan view of a casing, as taught by Kim in the 
	 When the Kim first liquid connection and the wiring hole not overlapping in the plan view of the casing is combined with the first shut-off valve of Shioyama, as modified, the result is wherein the first shut-off valve and the wiring hole do not overlap in a plan view of the casing, as claimed.	Per claim 4, Shioyama, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Shioyama, as modified, teaches the wiring hole disposed in the above-shut-off-valve member, and the first shut off valve but fails to explicitly teach wherein the wiring hole is disposed as one of a plurality of wiring holes of the above-shut-off-valves member; and the first shut-off valve and at least one of the plurality of wiring holes do not overlap in a plan view of the casing.
Regarding the plurality of wiring holes, per MPEP 2144, section VI, paragraph B, a “mere duplication of parts has no patentable significance unless a new and unexpected result is produced”.  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a plurality of wiring holes in the above-shut-off valves member in order to advantageously provide a greater amount of wiring capability in the system.
Regarding the overlapping, Kim teaches an outdoor unit including a first liquid connection (i.e. 271C-1 of Kim) and a wiring hole (i.e. 280C of Kim) that do not overlap in a plan view of a casing (i.e. see figure 5 of Kim) for easing installation of refrigeration systems (i.e. paragraph 0016 of Kim).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a first liquid 
When the Kim first liquid connection and the wiring hole not overlapping in the plan view of the casing is combined with the plurality of wiring holes and the first shut-off valve of Shioyama, as modified, the results is the first shut-off valve and at least one of the plurality of wiring holes do not overlap in a plan view of the casing, as claimed.
	Per claim 5, Shioyama, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Shioyama, as modified, teaches an electric component assembly (i.e. 71 of Shioyama) disposed in the internal space of the casing and the wiring hole (i.e. 280c of Kim).
	When the Kim wiring hole is combined with the electric component assembly and internal space of the casing of Shioyama, as modified, the result is an electric component assembly disposed in the internal space of the casing and above the wiring hole, as claimed. 	Per claim 6, Shioyama, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Shioyama, as modified, teaches wherein the first shut-off valve (i.e. 19 of Shioyama) and the second shut-off valve (i.e. 18 of Shioyama) each have a connection port (i.e. 19a and 18a of Shioyama) that opens toward a back-surface side of the casing(i.e. bottom side surface of the casing is considered “a back-surface side” of the casing) (i.e. to clarify, the applicant is reminded that, absent a defined frame of reference in the claim language linking structures to one another, limitations can be interpreted from a variety of vantage points). 
Per claim 7 and 8, Shioyama, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Shioyama, as modified, teaches the above-shut-off-valves member partitions the internal space of the casing (see rejection of claim 1), the first shut-off valve, and the second shut-off valve but fails to explicitly teach a shut-off valve placement space in which the first shut-off valve and the second shut-off valve are disposed (claim 7), wherein the casing has cut-out portions proximal to the first shut-off valve and the second shut-off valve; and the cut-out portions of the casing face the shut-off valve placement space (claim 8).
	However, Kim teaches an outdoor unit wherein an above-shut-off valves member (i.e. see annotated figure above of figure 7 of Kim) partitions an internal space of a casing (i.e. inside of 110c of Kim) and a connection placement space (i.e. space where connections 271c and 275c are positioned) in which a first connection (i.e. 271c of Kim) and a second connection (i.e. 275c of Kim) are disposed (claim 7), wherein the casing (i.e. 110c of Kim) has cut-out portions (i.e. wherein 150 and 151 are mounted) proximal to the first connection (i.e. 271c of Kim) and the second connection (i.e. 275c of Kim); and the cut-out portions of the casing face the shut-off valve placement space (i.e. the cut-out portion is three dimensional, thus the cut-out portion “faces” in all directions, thus the cut-out portion faces the shut-off valve placement space) (claim 8) for easing installation of refrigeration systems (i.e. paragraph 0016 of Kim).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have an above-shut-off-valves member partition an internal space of a casing and a shut-off valve placement space in which a first connection and a second connection are disposed (claim 7), wherein the casing has cut-out portions proximal to 
	When the Kim above-the-shut-off-valves member partitioning the internal space of the casing, the shut-off valve placement space, and the cut-out portions proximal the first and second connection is combined with the first and second shut-off valves of Shioyama, as modified, the result is wherein the above-shut-off-valves member partitions the internal space of the casing and a shut-off valve placement space in which the first shut-off valve and the second shut-off valve are disposed (claim 7), wherein the casing has cut-out portions proximal to the first shut-off valve and the second shut-off valve; and the cut-out portions of the casing face the shut-off valve placement space (claim 8), as claimed.	Per claim 9, Shioyama, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Shioyama, as modified, teaches wherein the first shut-off valve (i.e. 19 of Shioyama) and the second shut-off valve (i.e. 18 of Shioyama) are disposed not to protrude from a virtual cuboid defined by a top surface, bottom surface, front surface, back surface, left-side surface, and right-side surface of the casing (i.e. see figures 3-5 of Shioyama).
Response to Arguments
In regards to the Applicant’s argument on page 7, first paragraph, that Kim does not teach the above-shut-off valves member being disposed within the casing; the examiner respectfully disagrees.  The uppermost surface of the above-shut-off valves 
In regards to the Applicant’s arguments on page 7, first paragraph, that the above-shut-off valves member of Kim is not directly fastened to an internal surface of the casing; the examiner respectfully disagrees.  The above-shut-off valves “member” is formed from the casing.  Thus the uppermost surface of the “member” (i.e. inside surface of the member) is directly fastened to the inside surface of the casing.  There is no requirement in the claims for a fastening system, i.e. clips, screws, etc.  Thus the member being directly formed from the casing is considered to be directly fastened to the casing.  Therefore the Applicant’s argument is not persuasive and the rejection remains.
In regards to the Applicant’s argument on pages 9-10 with respect to Takeichi; the arguments are moot based on the revised rejection in view of the amendments filed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763